 
EXHIBIT 10.22
 


EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made and entered into as of
January 1, 2014 (the “Effective Date”) by and between CytRx Corporation, a
Delaware corporation (“Employer”), and Daniel Levitt, M.D., Ph.D., an individual
and resident of the State of California (“Employee”).
 
WHEREAS, Employer desires to continue to employ Employee, and Employee is
willing to be employed by Employer, on the terms set forth in this Agreement.
 
NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
 
1. Employment.  Effective as of the Effective Date, Employer shall continue to
employ Employee, and Employee shall continue to serve, as Employer’s Chief
Medical Officer and Executive Vice President on the terms set forth herein.
 
2. Duties; Places of Employment.  Employee shall perform in a professional and
business-like manner, and to the best of his ability, the duties described on
Schedule 1 to this Agreement and such other duties as are mutually agreed to
from time to time by Employee and Employer’s President and Chief Executive
Officer.    Subject to the succeeding sentences, Employee’s services hereunder
shall be rendered at Employer’s San Francisco office and its corporate offices
in Los Angeles, California, except for travel when and as required in the
performance of Employee’s duties hereunder.      Employee may work remotely from
the San Francisco office and during such time, Employee shall make himself
readily accessible to Employer by telephone, via the Internet or other remote
access, as Employee deems reasonably necessary for the performance of Employee’s
services hereunder.  Employer shall make available to Employee remote computer
access in Employer’s San Francisco office to Employer’s computerized systems and
shall provide technical and hardware support.
 
3. Time and Efforts.  Subject to this Section 3, Employee shall devote all of
his business time, efforts, attention and energies to Employer’s
business.  Employer agrees that Employee may continue to serve as a director on
the board of directors of Aquinox Corp. and as a director and treasurer of the
board of the San Francisco SPCA.  In addition, Employee may serve on the board
or advisory committee of other companies or organizations or provide consulting
services to other companies or organizations, provided in each case that such
company or organization is not directly competitive with Employer. Employee
shall inform Employer of such services.
 
4. Term.  The term (the “Term”) of Employee’s employment hereunder shall
commence on the Effective Date and shall expire on December 31, 2014, unless
sooner terminated in accordance with Section 6.  Neither Employer nor Employee
shall have any obligation to extend or renew this Agreement.  In the event that
Employer does not offer to extend or renew the Agreement, Employer shall
continue to pay Employee his salary as provided for in Section 5.1 during the
period commencing on the final date of the Term and ending on December 31, 2015.
 
5. Compensation.  As the total consideration for Employee’s services rendered
hereunder, Employer shall pay or provide Employee the following compensation and
benefits:
 
5.1. Salary.  Employee shall be entitled to receive an annual salary of FIVE
HUNDRED TWENTY FIVE THOUSAND DOLLARS ($525,000.00), payable in accordance with
Employer’s normal payroll policies and procedures
 
5.2. Bonus.  Employee is eligible for a bonus for his services during the
Term.  The bonus, payable with respect to calendar year 2014 shall not be less
than ONE HUNDRED FIFTY THOUSAND DOLLARS ($150,000.00). One half of such bonus
(i.e. not less than $75,000) shall be paid on or before June 30, 2014, and the
other half of such bonus (i.e. not less than $$75,000) shall be paid on or
before December 31, 2014.
 
5.3. Expense Reimbursement.  (a) Employer shall reimburse Employee for
reasonable and necessary business expenses incurred by Employee in connection
with the performance of Employee’s duties in accordance with Employer’s usual
practices and policies in effect from time to time; provided, however, that
Employee shall be permitted to fly business class or better on all plane trips
that are scheduled for more than two (2) hours in duration.  (b) When Employee
travels to Employer’s corporate offices, Employer shall pay for (i) round-trip
airfare and airport parking or other ground transportation to and from the
airports, or, (ii) if driving, the cost of gas and meals, but shall not pay for
any other food or other incidentals except as specifically set forth
herein.  During the Term, Employer shall provide Employee with (i) access to a
furnished apartment leased by Employer in reasonable proximity to Employer’s
corporate offices, inclusive of parking, utilities, cable and Internet access,
weekly cleaning and laundry service, (ii) Employer-paid memberships to (x) a
health club reasonably near Employer’s corporate offices and (y) one airline
club, and (iii) the use of a rental car leased by Employer with Employer-paid
insurance for use while in Los Angeles, California.
 
 
 

--------------------------------------------------------------------------------

 
5.4. Tax Gross-Ups.
 
(a) Travel and Housing Payments.  In the event it shall be determined that any
payment by the Employer to or for the benefit of Employee under Section 5.3(b)
above (whether paid or payable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 5.4) (a “Travel and Housing Payment”) would be subject to
federal or state income or payroll tax (such income and payroll tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Additional Section 5.3(b) Income Tax”), then Employee shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Employee of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) imposed upon
the Gross-Up Payment, Employee retains an amount of the Gross-Up Payment equal
to the Additional Section 5.3(b) Income Tax imposed upon the Travel and Housing
Payments.
 
(b) Change in Control Payments.  In the event it shall be determined that any
payment or distribution by the Employer to or for the benefit of Employee
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement, including Section 5.3 above, or otherwise, but determined
without regard to any additional payments required under this Section 5.4) (a
“Change in Control Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any interest or penalties are incurred by Employee with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Employee shall
be entitled to receive an additional payment (a “Parachute Gross-Up Payment”) in
an amount such that after payment by Employee of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Parachute Gross-Up Payment,
Employee retains an amount of the Parachute Gross-Up Payment equal to the Excise
Tax imposed upon the Change in Control Payments.
 
(c) Subject to the provisions of Section 5.4(e) hereof, all determinations
required to be made under this Section 5.4, including whether and when a
Gross-Up Payment or a Parachute Gross-Up Payment is required and the amount of
such Gross-Up Payment or Parachute Gross-Up Payment, whichever shall apply, and
the assumptions to be used in arriving at such determination, shall be made by
an independent auditor (the “Auditor”) jointly selected by Employee and Employer
and paid by Employer. If Employee and Employer cannot agree on the firm to serve
as the Auditor, then they shall each select an accounting firm and those two
firms shall jointly select the accounting firm to serve as the Auditor. Unless
Employee agrees otherwise in writing, the Auditor shall be a nationally
recognized United States public accounting firm that has not during the two
years preceding the date of its selection, acted in any way on behalf of
Employer. Employee and Employer shall cooperate with each other in connection
with any proceeding or claim relating to the existence or amount of any
liability for Excise Tax. All expenses relating to any such proceeding or claim
(including attorneys’ fees and other expenses incurred by Employee in connection
therewith) shall be paid by Employer promptly upon demand by Employee, and any
such payment shall be subject to a Parachute Gross-Up Payment under Section
5.4(b) in the event that Employee is subject to Excise Tax on it or a Gross-Up
Payment in the event that Employee is subject to an Additional Section 5.3(b)
Income Tax on it.
 
(d)  The Auditor shall provide detailed supporting calculations both to the
Employer and Employee within 15 business days of the receipt of notice from
Employee that there has been a Change in Control Payment or the Travel and
Housing Payment is being treated as taxable income to Employee.  All fees and
expenses of the Accounting Firm shall be borne solely by the Employer.  Any
Gross-Up Payment or Parachute Gross-Up Payment, as determined pursuant to this
Section 5.4, shall be paid by the Employer to Employee on the first to occur of
(i) five business days prior to the time the Excise Tax or the Additional
Section 5.3(b) Income Tax, as applicable, is payable and (ii) within five days
of the receipt of the Auditor’s determination.  Any determination by the Auditor
shall be binding upon the Employer and Employee.  As a result of the uncertainty
in the application of Sections 61 or 4999 of the Code at the time of the initial
determination by the Auditor hereunder, it is possible that Gross-Up Payments or
Parachute Gross-Up Payments which will not have been made by the Employer should
have been made (“Underpayment”), consistent with the calculations required to be
made hereunder.  In the event that the Employer exhausts its remedies pursuant
to Section 5.4(e) and Employee thereafter is required to make a payment of any
Additional Section 5.3(b) Income Tax or any Excise Tax, the Auditor shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Employer to or for the benefit of
Employee.
 
(e) Employee shall notify the Employer in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Employer
of the Gross-Up Payment or the Parachute Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than thirty days after
Employee is informed in writing of such claim and shall apprise the Employer of
the nature of such claim and the date on which such claim is requested to be
paid.  Employee shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to the Employer (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Employer notifies Employee in writing prior to the
expiration of such period that it desires to contest such claim, Employee shall:
 
 
 

--------------------------------------------------------------------------------

 
(i) give the Employer any information reasonably requested by the Employer
relating to such claim,
 
(ii) take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Employer,
 
(iii) cooperate with the Employer in good faith in order effectively to contest
such claim, and
 
(iv) permit the Employer to participate in any proceedings relating to such
claim;
 
provided, however, that the Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation of the foregoing provisions
to this Section 5.4(e), the Employer shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim.
 
5.5. Vacation.  Employee shall continue to accrue vacation days without loss of
compensation in accordance with Employer’s usual policies applicable to all
employees at a rate of four weeks’ vacation time for each 12-month period during
the Term.
 
5.6. Employee Benefits.  Employee shall be eligible to participate in any
employee benefits made available generally by Employer to all of its employees
under its group plans and employment policies in effect during the Term;
provided, however, that Employee waives coverage in Employer’s group medical
plan.  Schedule 2 hereto sets forth a summary of such plans and policies as
currently in effect.  Employee acknowledges and agrees that, any such plans or
policies now or hereafter in effect may be modified or terminated by Employer at
any time in its discretion.
 
5.7. Payroll Taxes.  Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.
 
5.8. Equity Awards.  Employee shall also be eligible for grants of stock
options, restricted stock and other equity awards based on Employer stock in
accordance with Employer’s practices and policies with respect to its senior
executives.
 
6. Termination.  This Agreement may be terminated as set forth in this
Section 6.
 
6.1. Termination by Employer for Cause.  Employer may terminate Employee’s
employment hereunder for “Cause” upon notice to Employee.  “Cause” for this
purpose shall mean any of the following:
 
(a) Employee’s breach of any material term of this Agreement; provided that the
first occasion of any particular breach shall not constitute such Cause unless
Employee shall have previously received written notice from Employer stating the
nature of such breach and affording Employee at least 30 calendar days to
correct such breach;
 
(b) Employee’s conviction of, or plea of guilty or nolo contendere to, any
misdemeanor, felony or other crime of moral turpitude;
 
(c) Employee’s conviction of fraud injurious to Employer or its reputation; or
 
(d) Employee’s continual failure or refusal (other than due to his death or
“Disability” as defined in Section 6.3) to perform his material duties as
required under this Agreement after written notice from Employer stating the
nature of such failure or refusal and affording Employee at least 30 calendar
days to correct the same.
 
 
 

--------------------------------------------------------------------------------

 
Upon termination of Employee’s employment by Employer for Cause, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled only to payment in a lump sum, not later than three days after the
date of termination, equal to the sum of (1) of any accrued but unpaid salary
and unused vacation as provided in Sections 5.1 and 5.5 as of the date of such
termination, (2) any unpaid bonus that may have been earned or awarded Employee
as provided in Section 5.2 prior to such date (3) the minimum bonus under
section 5.2 for the annual period in which such termination occurs, prorated
through the date of such termination, and (4) such benefits, if any, to which
Employee or his dependents or beneficiaries may then be entitled as a
participant under the employee benefit plans referred to in Section 5.6.  In the
event of the termination of Employee’s employment for Cause, Employee’s stock
options and any other equity awards based on Employer’s securities, such as
restricted stock, restricted stock units, stock appreciation rights, performance
units, etc. shall, to the extent then vested and exercisable, remain vested and
exercisable in accordance with their terms.
 
6.2. Termination by Employer without Cause.  Employer may also terminate
Employee’s employment without Cause upon not less than ten days written notice
to Employee.  Upon the effective date of the termination of Employee’s
employment by Employer without Cause under this Section 6.2, all compensation
and benefits to Employee hereunder shall cease and Employee shall be entitled to
(a) a lump sum cash payment on the effective date of Employee’s termination of
employment of (1) any accrued but unpaid salary and unused vacation as of the
date of such termination as required by California law, which shall be due and
payable upon the effective date of such termination, (2) any accrued but unpaid
bonus due under Section 5.2 for any annual period ended prior to the date of
such termination, (3) the minimum bonus described in Section 5.2 applied to the
base salary as if paid through the end of the Term, (4) such benefits, if any,
to which Employee or his dependents or beneficiaries may then be entitled as a
participant under the employee benefit plans referred to in Section 5.6, (b) as
of the effective date of Employee’s termination, full (100%) and immediate
vesting of all of Employee’s restricted stock and stock options and any other
equity awards based on Employer securities, such as restricted stock units,
stock appreciation rights, performance units, etc., all of which shall remain
exercisable for their full term, (c) payment of any Tax Gross-Up or Parachute
Tax Gross-Up payment as described in Section 5.4, (d) an amount, which shall be
due and payable within ten days following the effective date of such
termination, equal to the sum of (1) Employee’s salary as provided in Section
5.1 and (2) the minimum bonus under Section 5.2 that would otherwise be payable
for the period (the “Severance Period”) commencing on the date of termination of
Employee’s employment and ending on the first anniversary of such termination
date, provided that if the date of termination occurs following a Change of
Control (as hereinafter defined), then the  salary and bonus payments described
in clauses (1) and (2) of this sentence shall instead be calculated using a
24-month “Severance Period” that commences on the date of termination and end on
the second anniversary of such termination date.  In addition, Employer shall
provide Employee and his dependents with continued participation, at Employer’s
cost and expense, for a period of 12 months following such termination, in any
Employer-sponsored group benefit plans in which Employee was participating as of
the date of termination. Section 6.2(a)(2) and 6.2(b), Employee shall have
executed and delivered to Employer a Separation Agreement and General Release in
the form attached hereto as Exhibit A.
 
6.3. Death or Disability.  In the event of Employee’s death or “Disability” (as
defined below) during the Term, the Employee’s employment shall automatically
cease and terminate as of the date of Employee’s death or the effective date of
Employer’s written notice to Employee of its decision to terminate his
employment by reason of his Disability, as the case may be, and Employee or his
heirs or personal representative shall be entitled to the same payments and
benefits, at the same times, as described in Section 6.2 for a termination of
employment by Employer without Cause.  Likewise, any stock options, restricted
stock and other equity awards held by Employee at the time of his death or
Disability shall immediately vest in full upon such termination and shall remain
exercisable thereafter for the full term of such options and equity
rights.  Notwithstanding the foregoing or any provision of Section 6.2,
Employer’s obligation to pay Employee the salary and bonus called for in Section
6.2 for the Severance Period following termination of his employment by reason
of his Disability shall be subject to offset and shall be reduced by any and all
amounts paid to Employee under any disability insurance policy paid or provided
for by Employer as provided in Section 5.6 or otherwise. Employee’s “Disability”
shall have the meaning ascribed to such term in any policy of disability
insurance maintained by Employer (or by Employee, as the case may be) with
respect to Employee or, if no such policy is then in effect, shall mean
Employee’s inability to fully perform his duties hereunder for any period of at
least 75 consecutive days or for a total of 90 days, whether or not consecutive.
 
6.4. Termination by Employee for Good Reason.  Employee may terminate his
employment hereunder for “Good Reason,” which shall mean any material breach by
Employer of the terms hereof that is not corrected by Employer within five days
after written notice by Employee to Employer, including, without limitation, (i)
the assignment to Employee of any duties inconsistent in any respect with his
position as Chief Medical Officer and Executive Vice President (including
status, offices, titles, reporting requirements, authority, duties or
responsibilities); (ii) any failure by Employer to comply with its compensation
obligations under this Agreement; (iii) Employer’s requiring Employee to
relocate from San Francisco or report to any office or location more than ten
miles of the current location of the Company’s headquarters; or (iv) the failure
of any purchaser of substantially all the assets of the Employer to assume or
renew this Agreement.  If Employee terminates his employment for Good Reason,
subject to Employer’s right to cure as set forth above, the termination shall
take effect on the effective date (determined under Section 15) of the written
notice to Employer, and Employee shall be entitled to the same payments and
benefits, at the same times, described in Section 7.2 for a termination by
Employer without Cause.
 
6.5. Termination by Employee without Good Reason.  Employee shall have the right
to voluntarily terminate his employment hereunder at any time without Good
Reason upon 30 days’ written notice to Employer.  A voluntary termination by
Employee in accordance with this Section 6.5 shall not be deemed a breach of
this Agreement.  Upon any voluntary termination of employment by Employee
without Good Reason pursuant to this Section 6.5, Employee shall be entitled
only to such payments and benefits as those described in Section 7.1 for a
termination by Employer for Cause.
 
6.6. Termination in Connection with a Change in Control.  For purposes of this
Section 7.5, a “Change in Control” shall have the meaning ascribed to such term
in Employer’s 2000 Long-Term Incentive Plan and shall also have the meaning
ascribed to the term “Corporate Transaction” in Employer’s 2008 Stock Incentive
Plan, as each such Plan may be amended from time to time. If a Change in Control
occurs during the Term, and if, within two years after the date on which the
Change in Control occurs, Employee’s employment is terminated by Employer
without Cause or by Employee for Good Reason, then Employee will be entitled to
the payments and benefits described in the proviso found in the third from the
last sentence of Section 6.2 above, at the same times, described in Section 6.2
for a termination by Employer without Cause.
 
 
 

--------------------------------------------------------------------------------

 
6.7. No Mitigation; No Offset.  Employee shall have no obligation to seek other
employment or to otherwise mitigate Employer’s obligations to him arising from
the termination of his employment, and no amounts paid or payable to Employee by
Employer under this Agreement shall be subject to offset for any remuneration to
which Employee may become entitled from any other source after his employment
with Employer terminates, whether attributable to subsequent employment,
self-employment or otherwise.
 
7. Confidentiality.  While this Agreement is in effect and for a period of five
years thereafter, and except as otherwise required by law or legal process and
after reasonable notice to Employer and opportunity for Employer to intervene,
Employee shall hold and keep secret and confidential all “trade secrets” (within
the meaning of applicable law) and other confidential or proprietary information
of Employer and shall use such information only in the course of performing
Employee’s duties hereunder; provided, however, that with respect to trade
secrets, Employee shall hold and keep secret and confidential such trade secrets
for so long as they remain trade secrets under applicable law.  Employee shall
maintain in trust all such trade secrets or other confidential or proprietary
information, as Employer’s property, including, but not limited to, all
documents concerning Employer’s business, including Employee’s work papers,
telephone directories, customer information and notes, and any and all copies
thereof in Employee’s possession or under Employee’s control.  Upon the
expiration or earlier termination of Employee’s employment with Employer, or
upon request by Employer, Employee shall deliver to Employer all such documents
belonging to Employer, including any and all copies in Employee’s possession or
under Employee’s control.
 
8. Equitable Remedies; Injunctive Relief.  Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of Section 7 of
this Agreement and, accordingly, that Employer shall be entitled to equitable
remedies, including, without limitation, specific performance, temporary
restraining orders, and preliminary injunctions and permanent injunctions, to
enforce such Section without the necessity of proving actual damages in
connection therewith.  This provision shall not, however, diminish Employer’s
right to claim and recover damages or enforce any other of its legal or
equitable rights or defenses.
 
9. Indemnification; Insurance.  Employer and Employee acknowledge that, as the
Executive Vice President and Chief Medical Officer of the Employer, Employee
shall be a corporate officer of Employer and, as such, Employee shall be
entitled to indemnification to the fullest extent of the law as set forth in the
Indemnification Agreement dated December 9, 2013 between the parties.
 
10. Severable Provisions.  The provisions of this Agreement are severable and if
any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.
 
11. Successors and Assigns.  This Agreement shall inure to the benefit of and
shall be binding upon Employer, its successors and assigns and Employee and his
heirs and representatives; provided, however, that neither party may assign this
Agreement without the prior written consent of the other party.
 
12. Entire Agreement.  Except for the Indemnification Agreement dated December
9, 2013, and the 2014 Restricted Stock agreement between Employer and Employee
this Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
that are not set forth otherwise herein.  This Agreement supersedes any and all
prior agreements, written or oral, between Employee and Employer relating to the
subject matter hereof.  Any such prior agreements are hereby terminated and of
no further effect, and Employee, by the execution hereof, agrees that any
compensation provided for under any such agreements is specifically superseded
and replaced by the provisions of this Agreement.
 
13. Amendment.  No modification of this Agreement shall be valid unless made in
writing and signed by the parties hereto and unless such writing is made by an
executive officer of Employer (other than Employee).  The parties hereto agree
that in no event shall an oral modification of this Agreement be enforceable or
valid.
 
14. Governing Law.  This Agreement is and shall be governed and construed in
accordance with the laws of the State of California without giving effect to
California’s choice-of-law rules.
 
 
 

--------------------------------------------------------------------------------

 
15. Notice.  All notices and other communications under this Agreement shall be
in writing and mailed, telecopied (in case of notice to Employer only) or
delivered by hand or by a nationally recognized courier service guaranteeing
overnight delivery to a party at the following address (or to such other address
as such party may have specified by notice given to the other party pursuant to
this provision):
 
If to Employer:
 
CytRx Corporation
11726 San Vicente Boulevard, Suite 650
Los Angeles, California  90049
Facsimile:                  (310) 826-5529
Attention:                  Chief Executive Officer
If to Employee:
 
______________
______________
______________
 

16. Survival.  Sections 4, 5.2, 5.3, 5.4, 6 through 16, 18 and 20 shall survive
the expiration or termination of this Agreement.
 
17. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same agreement.  A counterpart executed and transmitted by
facsimile shall have the same force and effect as an originally executed
counterpart.
 
18. Attorney’s Fees.  In any action or proceeding to construe or enforce any
provision of this Agreement the prevailing party shall be entitled to recover
its or his reasonable attorneys’ fees and other costs of suit (up to a maximum
of $15,000) in addition to any other recoveries.
 
19. No Interpretation of Ambiguities Against Drafting Party.  This Agreement has
been negotiated at arm's length between persons knowledgeable in the matters
dealt with herein. Accordingly, the parties agree that any rule of law,
including, but not limited to, California Civil Code Section 1654 or any other
statutes, legal decisions, or common law principles of similar effect, that
would require interpretation of any ambiguities in this Agreement against the
party that has drafted it, is of no application and is hereby expressly
waived.  The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intentions of the parties hereto.
 
20. Section 409A of the Code.  This Agreement is intended to comply with the
applicable requirements of Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”), and shall be administered in accordance
with Section 409A to the extent Section 409A of the Code applies to the
Agreement. Notwithstanding anything in the Agreement to the contrary,
distributions pursuant to the Agreement that are subject to Section 409A may
only be made in a manner, and upon an event, permitted by Section 409A.
 
The provisions of this Agreement shall be construed and interpreted to avoid the
imposition of any additional tax, penalty or interest under Section 409A while
preserving, to the extent possible, the intended benefits hereunder payable to
Employee.  Employer and Employee agree that any payment made pursuant to this
Agreement due to Employee’s “separation from service” as defined in Section 409A
shall be delayed in accordance with Section 409A(a)(2)(B)(i) of the Code (six
month delay) if and to the extent required to avoid the imposition of any tax,
penalty or interest under Section 409A. Any such delayed payments will be paid
in a lump sum on the earliest date on which the Company may provide such payment
to Employee without Employee’s incurring any additional tax or interest pursuant
to Section 409A.  Further, any additional cost to Employee by reason of such
postponement period, including, for example, Employee’s payment of the cost of
health benefits during the postponement period, shall be reimbursed by the
Company to Employee after such period has ended. If Employee dies during the
postponement period prior to the payment of benefits, the amounts withheld on
account of Section 409A shall be paid to Employee’s beneficiary, or if none, to
the personal representative of Employee’s estate within 30 days after the date
of Employee’s death.
 
IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.
 

 
“EMPLOYER”
 
CytRx Corporation
 
 
By:    /s/ Steven A.
Kriegsman                                                           
Steven A. Kriegsman
President & Chief Executive Officer
 
“EMPLOYEE”
 
 
 
/s/ Daniel Levitt, M.D., Ph.D.



